Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Chester Lewis appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction in his sentence based on Amendment 750 to the U.S. Sentencing Guidelines Manual (2010). We conclude that the district court properly determined that Lewis was ineligible for a sentence reduction because his sentencing range was determined by his career offender designation, not the drug quantities attributable to him, and thus was not impacted by Amendment 750. United States v. Munn, 595 F.3d 183, 187 (4th Cir.2010). Accordingly, we affirm the district court’s order. United States v. Lewis, No. 3:05-cr-00107-JAG-1 (E.D.Va. Jan. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.